DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 6906655 B1) in view of Hirano (US 20070046507 A1).


at least two measurement inputs for capturing signals of alternating electrical magnitudes
(Col 4 lines 35-45 e.g. The system 42 also includes a plurality of analog bias and scaling circuits 56,58,60,61 for biasing and scaling the signals 48,50,52,53 and providing corresponding analog outputs 62,64,66,67, respectively.);
a sampling apparatus connected to said measurement inputs, said sampling apparatus being configured to sample at least two of the signals (Col 1 lines  30-45 e.g. For example, FIG. 1 shows, for six channels, the relative timing of serial data including a serial enable (SE) input signal 2, a serial data output frame sync (SDOFS) output signal 4, and a serial data output (SDO) signal 6 from a six-channel, serial output A/D converter (not shown) for two successive sets 8,10 of six samples.)
but does not specifically disclose each with its own sampling clock, and forming digital sample values; and a clock tracking apparatus configured to adapt a sampling clock used by said sampling apparatus for sampling in dependence on a frequency of the signal to be sampled simultaneously for each of the at least two signals.
However,  Hirano teaches the process of a sampling apparatus each with its own sampling clock , and forming digital sample values ([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal ); and
a clock tracking apparatus configured to adapt a sampling clock used by said sampling apparatus for sampling in dependence on a frequency of the signal to be sampled simultaneously for each of the at least two signals
([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal CK' is a clock (that is, an operation clock in the slave circuit) synchronized with the output data D1'(Fs'). ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sampling apparatus each with its own sampling clock, and forming digital sample values; and a clock tracking apparatus configured to adapt a sampling clock used by said sampling apparatus for sampling in dependence on a frequency of the signal to be sampled simultaneously for each of the at least two signals as taught by Hirano within the system of Cox for the purpose of enhancing the system to organize data into a desired data output and to detect error within the data.

Claim 11. Cox teaches a method of measuring electrical signals, the method comprising:
acquiring signals of alternating electrical magnitudes by way of at least two measurement inputs of a measuring arrangement (Col 4 lines 35-45 e.g. The system 42 also includes a ):
sampling at least two of the signals (Col 1 lines  30-45 e.g. For example, FIG. 1 shows, for six channels, the relative timing of serial data including a serial enable (SE) input signal 2, a serial data output frame sync (SDOFS) output signal 4, and a serial data output (SDO) signal 6 from a six-channel, serial output A/D converter (not shown) for two successive sets 8,10 of six samples.)
but does not specifically disclose each signal with its own sampling clock, to form digital sample values with a sampling apparatus of the measuring arrangement that is arranged following the measurement inputs; and
adapting a sampling clock that is used by the sampling apparatus for the sampling with a clock tracking apparatus of the measuring arrangement in regards to a frequency of the signals to be sampled, and thereby adapting the sampling clock simultaneously for each of the at least two signals to be sampled.

However,  Hirano teaches the process of a sampling apparatus each with its own sampling clock , and forming digital sample values ([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal ); and
a clock tracking apparatus configured to adapt a sampling clock used by said sampling apparatus for sampling in dependence on a frequency of the signal to be sampled simultaneously for each of the at least two signals
([0051] For example, the input data D1(Fs1) of FIG. 6 is a digital audio signal having any sampling frequency Fs1 transmitted from the master circuit (before conversion). The input timing signal CK1 is a clock clk or a channel signal ch transmitted from the master circuit in synchronization with the input data D1(Fs1). The output data D1'(Fs') is a digital audio signal of a resampling frequency Fs' after conversion. The output timing signal CK' is a clock (that is, an operation clock in the slave circuit) synchronized with the output data D1'(Fs'). ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a sampling apparatus each with its own sampling clock, and forming digital sample values; and a clock tracking apparatus configured to adapt a sampling clock used by said sampling apparatus for sampling in dependence on a frequency of the signal to be sampled simultaneously for each of the at least two signals as taught by Hirano within the system of Cox for the purpose of enhancing the system to organize data into a desired data output and to detect error within the data.




Claims 2, 3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable Cox and Hirano and further in view of Jonker (US 20030014200 A1).
Claim 2. Cox and Hirano teach the measuring arrangement according to claim 1, and further discloses the process of measuring a meter device within a electrical network (Col 3 line 20) but does not specifically disclose wherein the measuring arrangement is a part of a device for observing, monitoring and/or protecting an electrical energy supply network.
However, Jonker teaches the process of wherein the measuring arrangement is a part of a device for observing, monitoring and/or protecting an electrical energy supply network ([0258] Prior to the point at which the magnitude of the neutral current reaches a dangerous limit, a meter that is capable of measuring the magnitude of the neutral current and continuously testing this magnitude against user-specified limits, can be used to generate an alarm or control signal. This alarm or control signal can be used to protect the electrical network from damage.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the measuring arrangement is a part of a device for observing, monitoring and/or protecting an electrical energy supply network as taught by Jonker within the system of Cox and Hirano for the purpose of enhancing the electrical system to report potential indications of electrical failure.
Claim 3. Cox, Hirano and Jonker teach the measuring arrangement according to claim 2, wherein: said at least two measurement inputs are divided into different tracking groups, wherein respective measurement inputs of such signals whose frequencies, as a result of particular features of the energy supply network, match are grouped into a common tracking group; and said clock tracking apparatus is configured to perform an adaptation of the sampling clock for each tracking group 
.
Claim 5. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, wherein the tracking groups are specified by a user-defined adjustment of the measuring arrangement (Jonker [0078] [0089]).
owever, Wong teach
Claim 7. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, wherein said clock tracking apparatus is configured to determine in each case a frequency of one signal of each tracking group, and to adapt the sampling clock for all the measurement inputs belonging to the respective tracking group based on the frequency determined by said clock tracking apparatus (Jonker [0245] This routine also starts subsequent A/D conversions in every sample group and controls operation of the DSP's waveform and calculation buffers. Both the DMA 3310 and A/D 3315 ISR's execute on the same priority level. They are synchronized in a way which guarantees a constant sampling rate.).
Claim 8. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, further comprising a control apparatus configured to carry out at least two observation, protection and/or monitoring functions; and wherein exclusively such sample values as are obtained by sampling signals at respective said measurement inputs that are assigned to the common tracking group are supplied to each observation, protection and/or monitoring function (Cox Col 10 lines 15-45). 
Claim 9. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, wherein said device for observing, monitoring and/or protecting an electrical energy supply network is a local protection device or a central data processing installation (Jonker [0258] Prior to the .).
Claim 10. Cox, Hirano and Jonker teach the measuring arrangement according to claim 2, wherein said device for observing, monitoring and/or protecting an electrical energy supply network is a local protection device or a central data processing installation (Jonker [0258] Prior to the point at which the magnitude of the neutral current reaches a dangerous limit, a meter that is capable of measuring the magnitude of the neutral current and continuously testing this magnitude against user-specified limits, can be used to generate an alarm or control signal. This alarm or control signal can be used to protect the electrical network from damage.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Cox, Hirano, Jonker and further in view of Scholz (US 9508484 B2).
Claim 4. Cox, Hirano, Jonker teach the measuring arrangement according to claim 3, but does not specifically disclose wherein respective measurement inputs to which signals that are acquired at measurement points of the energy supply network that can be galvanically separated from one another, are assigned to different tracking groups.
However, Scholz teaches wherein respective measurement inputs to which signals that are acquired at measurement points of the energy supply network that can be galvanically separated from one another, are assigned to different tracking groups (Col 2 lines 20-25,35-40 e.g. The layer  Different potential groups or circuits can be assigned to the first magnetic layer and the second magnetic layer.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein respective measurement inputs to which signals that are acquired at measurement points of the energy supply network that can be galvanically separated from one another, are assigned to different tracking groups as taught by Scholz within the system of Cox, Hirano, Jonker for the purpose of enhancing the system to insulate each input in order to prevent electrical interference.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Cox, Hirano and Jonker and further in view of Wong (US 20110271007 A1).
Claim 6. Cox, Hirano and Jonker teach the measuring arrangement according to claim 3, and further discloses an electrical network but does not specifically disclose wherein the tracking groups are formed automatically on a basis of a topology of the energy supply network and/or of a state of switching apparatuses of the energy supply network.
However, Wong teaches the process of wherein the tracking groups are formed automatically on a basis of a topology of the energy supply network and/or of a state of switching apparatuses of the energy supply network ([0198]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the tracking groups are formed automatically on a basis of a topology of the energy supply network and/or of a state of switching apparatuses of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689